Exhibit 10.1

 

NOVATEL WIRELESS, INC.

9255 TOWNE CENTRE DRIVE, STE. 225

SAN DIEGO, CA 92121

 

            , 2004

 

Dear                    

 

Novatel Wireless, Inc. (the “Corporation”) considers it essential to the best
interests of its shareholders to foster the continuous employment of the
Corporation’s key management personnel. In this regard, the Corporation’s Board
of Directors (the “Board”) recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control of the Corporation may
exist and the uncertainty and questions that it may raise among management could
result in the departure or distraction of management personnel to the detriment
of the Corporation and its shareholders.

 

The Board has decided to reinforce and encourage the continued attention and
dedication of members of the Corporation’s management, including yourself, to
their assigned duties without the distraction arising from the possibility of a
change in control of the Corporation.

 

In order to induce you to remain in its employ, the Corporation hereby agrees
that after this letter agreement (this “Agreement”) has been fully executed, you
shall receive the severance benefits set forth in this Agreement in the event
that your employment with the Corporation is terminated under the circumstances
described below in anticipation of or subsequent to a Change in Control (as
defined in Section 2 below).

 

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect through December 31, 2005; provided, however, that commencing
on January 1, 2006 and on each January 1 thereafter, the term of this Agreement
shall automatically be extended for one additional year unless, not later than
October 31 of the preceding year, the Corporation shall have given you notice
that it does not wish to extend this Agreement; provided, further, that if a
Change in Control occurs during the original or any extended term of this
Agreement, the term of this Agreement shall continue in effect for the two (2)
year period immediately following the Change in Control.

 

2. Change in Control. No benefits shall be payable hereunder unless there has
been a Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean the occurrence of any of the following:

 

(i) The consummation of a merger, consolidation, business combination, or
similar transaction, of the Corporation with or into another entity or any other
corporate reorganization, or any similar transaction or series of transactions,
if more than 50% of the combined voting power of the continuing or surviving
entity’s securities outstanding immediately after such merger, consolidation or
other reorganization or transaction or series of transactions is owned by
persons who were not stockholders of the Corporation immediately prior to such
merger, consolidation or other reorganization, or transaction or series of
transactions;



--------------------------------------------------------------------------------

(ii) The sale, transfer or other disposition of all or substantially all of the
Corporation’s business, property or assets;

 

(iii) A change in the composition of the Board, as a result of which fewer than
one-half of the incumbent directors are directors who either (a) had been
directors of the Corporation on the date twenty-four (24) months prior to the
date of the event that may constitute a Change in Control (the “Original
Directors”) or (b) were elected, or nominated for election, to the Board with
the affirmative votes of at a majority of the aggregate of the Original
Directors who were still in office at the time of the election or nomination of
the directors whose election or nomination was previously so approved;

 

(iv) Any transaction or series of transactions as a result of which any person
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), directly or indirectly,
of securities of the Corporation representing at least 30% of the total voting
power represented by the Corporation’s then outstanding voting securities. For
purposes of this Subparagraph (iv), the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude: (a) a trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation or a subsidiary of the Corporation; (b) a
corporation owned directly or indirectly by the stockholders of the Corporation
in substantially the same proportions as their ownership of the common stock of
the Corporation; and (c) the Corporation;

 

(v) A liquidation or dissolution of the Corporation; or

 

(vi) The termination of employment of the Chief Executive Officer of the
Corporation, in office as of the date of this Agreement, (the “CEO”), for any
reason other than by the Corporation for Cause (as such term is defined in the
Employment Agreement of the CEO) or by the CEO other than for Good Reason (as
such term is defined in the Employment Agreement of the CEO) or death of the
CEO.

 

3. Termination in Anticipation of or Following Change in Control.

 

(i) General. If a Change in Control shall have occurred during the term of this
Agreement, you shall be entitled to the benefits provided in Section 4(ii) if
your employment is terminated within the one (1) year period immediately
following the date of such Change in Control (a) by the Corporation other than
for Cause or Disability (each as defined in Section 3(ii) below), or (b) by you
for Good Reason (as defined in Section 3(iv) below) (a termination of your
employment under the circumstances described in this sentence is sometimes
hereinafter referred to as a “Payment Termination”). Notwithstanding anything
contained herein, if your employment is terminated during the period commencing
on the public announcement of a transaction that if consummated will constitute
a Change in Control and ending on the date of the consummation of such Change in
Control either by the Corporation other than for Cause or Disability or by you
for Good Reason, and if such termination (1) was at the request of a third party
effecting the Change in Control or (2) otherwise arose in connection with or in
anticipation



--------------------------------------------------------------------------------

of the Change in Control, then for all purposes of this Agreement your
employment shall be deemed to have been terminated immediately after the actual
occurrence of the Change in Control. Except as described in the preceding
sentence, in the event that your employment with the Corporation is terminated
for any reason and subsequently a Change in Control occurs, you shall not be
entitled to any benefits hereunder. In the event that you are entitled to the
benefits provided in Section 4(ii), such benefits shall be paid notwithstanding
the subsequent expiration of the term of this Agreement.

 

(ii) Death or Disability. Your employment with the Corporation shall terminate
automatically upon your death. The Corporation may terminate your employment for
Disability (as defined below in this Subparagraph (ii)), but only if that
Disability continues through the Date of Termination (as defined in Section
3(vii) below).

 

For purposes of this Agreement, “Disability” shall mean your absence from the
full-time performance of your duties with the Corporation for a period of not
less than six (6) consecutive months by reason of your physical or mental
illness.

 

(iii) Cause. The Corporation may terminate your employment for Cause (as defined
below in this Section 3(iii)) by giving you thirty (30) days’ advance written
notice of such termination.

 

For purposes of this Agreement, “Cause” shall mean:

 

(a) your failure to substantially perform your duties with the Corporation
(other than any such failure resulting from your incapacity due to physical or
mental illness or any such actual or anticipated failure after your issuance of
a Notice of Termination (as defined in Section 3(vi) below) for Good Reason),
after a written demand for substantial performance is delivered to you by the
Board;

 

(b) your commission of an act of fraud or dishonesty resulting in material
economic or financial injury to the Corporation;

 

(c) your willful violation of a federal or state law, rule or regulation
applicable to the business of the Corporation of a type and kind that is
materially adverse to the Company;

 

(d) your willful violation of a federal or state law securities law applicable
to the Corporation; or

 

(e) your conviction of, or entry by you of a guilty or no contest plea to, the
commission of a felony.

 

For purposes of this Section 3(iii), no act, or failure to act, on your part
shall be deemed “willful” unless done, or omitted to be done, by you in bad
faith. Notwithstanding the foregoing, you shall not be deemed terminated for
Cause pursuant to Sections 3(iii)(a) -(d) hereof unless and until there shall
have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters ( 3/4) of the entire membership
of the Board (after reasonable notice to you, an opportunity for you, together
with



--------------------------------------------------------------------------------

your counsel, to be heard before the Board and a reasonable opportunity to
cure), finding that in the Board’s good faith opinion you were guilty of the
conduct set forth above in this Section 3(iii) and specifying the particulars
thereof in reasonable detail.

 

(iv) Good Reason. You may terminate your employment with the Corporation for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence, after a Change in Control, of any one or more of the following
events without your prior written consent:

 

(a) the assignment to you of any duties which are adversely inconsistent with
the position in the Corporation that you held immediately prior to the Change in
Control, a significant adverse alteration in the nature or status of your
responsibilities or the conditions of your employment from those in effect
immediately prior to the Change in Control, including by virtue of the
Corporation ceasing to be a publicly-held corporation, or any other action by
the Corporation that results in a material diminution in your position,
authority, title, duties or responsibilities;

 

(b) the Corporation’s reduction of your annual base salary or bonus opportunity,
each as in effect on the date hereof or as the same may be increased from time
to time;

 

(c) the relocation of the Corporation’s offices at which you are principally
employed immediately prior to the date of the Change in Control (your “Principal
Location”) to a location more than thirty (30) miles from such location, or the
Corporation’s requiring you to be based at a location more than thirty (30)
miles from your Principal Location, except for required travel on the
Corporation’s business to an extent substantially consistent with your present
business travel obligations;

 

(d) the Corporation’s failure to pay to you any portion of your then current
compensation or any portion of an installment of deferred compensation under any
deferred compensation program of the Corporation, in each case within seven (7)
days of the date such compensation is due;

 

(e) the Corporation’s failure to continue in effect compensation and employee
benefits, including benefit plans which provide you with benefits which are
substantially similar, on an aggregate basis, to the benefits provided to you
under the Corporation’s regular compensation and benefit plans and practices
immediately prior to the Change in Control, unless an equitable arrangement
(embodied in ongoing substitute or alternative plans) has been made with respect
to such plans, or the Corporation’s failure to continue your participation
therein (or in such substitute or alternative plans) on a basis not materially
less favorable in the aggregate, both in terms of the amount of benefits
provided and the level of your participation relative to other participants, as
existed at the time of the Change in Control;

 

(f) the Corporation’s failure to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof;



--------------------------------------------------------------------------------

(g) any purported termination of your employment that is not effected pursuant
to a Notice of Termination (as defined in Section 3(vi) below)satisfying the
requirements of Section 3(vi) hereof (and, if applicable, the requirements of
Section 3(iii) hereof), which purported termination shall not be effective for
purposes of this Agreement;

 

(h) the continuation or repetition, after written notice of objection from you,
of harassing or denigrating treatment of you which is inconsistent with your
position with the Corporation; or

 

(i) any breach by the Corporation of any provision of this Agreement applicable
to it which is material and adverse to you.

 

(v) Your right to terminate your employment pursuant to this Section 3(iv) shall
not be affected by your incapacity due to physical or mental illness. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.

 

(vi) Notice of Termination. Any purported termination of your employment by the
Corporation or by you (other than termination due to your death, which shall
terminate your employment automatically) shall be communicated by a written
Notice of Termination to the other party hereto in accordance with Section 7.

 

For purposes of this Agreement, “Notice of Termination” shall mean a notice that
shall indicate the specific termination provision in this Agreement (if any)
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.

 

(vii) Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean:

 

(a) if your employment is terminated due to your death, the date of your death;

 

(b) if your employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that you shall not have returned to the
full time performance of your duties during such thirty (30) day period); and

 

(c) if your employment is terminated for any reason other than death or
Disability, the date specified in the Notice of Termination (which, in the case
of a termination by the Corporation without Cause shall not be less than thirty
(30) days from the date such Notice of Termination is given, and in the case of
a termination by you for Good Reason shall not be less than fifteen (15) nor
more than thirty (30) days from the date such Notice of Termination is given).

 

4. Compensation Upon Termination.

 

(i) If your employment with the Corporation is terminated by reason of your
death, by the Corporation for Cause or Disability, or by you other than for Good
Reason, the



--------------------------------------------------------------------------------

Corporation shall pay you your full base salary, when due, through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan or
practice of the Corporation at the time such payments are due, and the
Corporation shall have no further obligations to you under this Agreement.

 

(ii) If you incur a Payment Termination, then, in lieu of any severance benefits
to which you may otherwise be entitled under any severance plan or program of
the Corporation, you shall be entitled to the benefits provided below:

 

(a) the Corporation shall, at the time specified in Section 4(iii), pay to you
your full base salary, when due, through the Date of Termination at the rate in
effect at the time Notice of Termination is given, plus all other amounts to
which you are entitled under any compensation plan or practice of the
Corporation at the time such payments are due;

 

(b) the Corporation shall, at the time specified in Section 4(iii), pay as
severance pay to you a lump-sum severance payment equal to the sum of the
following:

 

(A) three hundred percent (300%) of the greater of (x) your annual base salary
as in effect immediately prior to delivery of the Notice of Termination or (y)
your annual base salary as in effect immediately prior to the Change in Control;
and

 

(B) three hundred percent (300%) of the greater of (x) your targeted annual
bonus for the year in which the Date of Termination occurs or (y) your targeted
annual bonus for the year in which the Change in Control occurs, in each case
assuming that the bonus targets are satisfied;

 

(c) the Corporation shall, at its sole expense as incurred, provide you with
financial planning services for the one (1) year period following the Date of
Termination, such services to be of substantially the same type and scope as
those which the Corporation was providing to you immediately prior to the Date
of Termination, or, if more favorable to you, immediately prior to the date of
the Change in Control;

 

(d) the Corporation shall, at its sole expense as incurred, provide you with
outplacement services for a period not to exceed one (1) year at an aggregate
cost to the Corporation not to exceed $10,000, the scope of which shall be
selected by you in your sole discretion and the provider of which shall be
selected by you from among the providers offered to you by the Corporation;

 

(e) for the period beginning on the Date of Termination and ending on the
earlier of (i) the date which is twenty-four (24) full months following the Date
of Termination or (ii) the first day of your eligibility to participate in a
comparable group health plan maintained by a subsequent employer, the
Corporation shall pay for and provide you and your dependents with the same
medical benefits coverage to which you would have been entitled had you remained
continuously employed by the Corporation during such period. In the event that
you are ineligible under the terms of the Corporation’s benefit plans to
continue to be so covered, the Corporation shall provide you with substantially
equivalent coverage through other sources or will provide you with a lump sum
payment (determined on a present value basis using



--------------------------------------------------------------------------------

the interest rate provided in Section 1274(b)(2)(B) of the Internal Revenue Code
of 1986, as amended (the “Code”), on the Date of Termination) in such amount
that, after all income and employment taxes on that amount, shall be equal to
the cost to you of providing yourself such benefit coverage. At the termination
of the benefits coverage under the first sentence of this Section 4(ii)(e), you
and your dependents shall be entitled to continuation coverage pursuant to
Section 4980B of the Code, Sections 601-608 of the Employee Retirement Income
Security Act of 1974, as amended, and under any other applicable law, to the
extent required by such laws, as if you had terminated employment with the
Corporation on the date such benefits coverage terminates.

 

(f) Gross-Up Payment.

 

(A) anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment or distribution to you or for your benefit (whether
paid or payable or distributed or distributable) pursuant to the terms of this
Agreement or otherwise (the “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then you shall be
entitled to receive from the Corporation an additional payment (the “Gross-Up
Payment”) in an amount such that the net amount of the Payment and the Gross-Up
Payment retained by you after the calculation and deduction of all Excise Taxes
(including any interest or penalties imposed with respect to such taxes) on the
payment and all federal, state and local income tax, employment tax and Excise
Tax (including any interest or penalties imposed with respect to such taxes) on
the Gross-Up Payment provided for in this Section 4(ii)(f)(A), and taking into
account any lost or reduced tax deductions on account of the Gross-Up Payment,
shall be equal to the Payment;

 

(B) all determinations required to be made under Section 4(ii)(f)(A), including
whether and when the Gross-Up Payment is required and the amount of such
Gross-Up Payment, and the assumptions to be utilized in arriving at such
determinations shall be made by the Accountants (as defined below) which shall
provide you and the Corporation with detailed supporting calculations with
respect to such Gross-Up Payment within fifteen (15) business days of the
receipt of notice from you or the Corporation that you have received or will
receive a Payment.

 

For the purposes of this Section 4(ii)(f)(B), the “Accountants” shall mean the
Corporation’s independent certified public accountants serving immediately prior
to the Change in Control. In the event that the Accountants are also serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, you shall appoint another nationally recognized public accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accountants hereunder).

 

All fees and expenses of the Accountants shall be borne solely by the
Corporation. For the purposes of determining whether any of the Payments will be
subject to the Excise Tax and the amount of such Excise Tax, such Payments will
be treated as “parachute payments” within the meaning of Section 280G of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that in the opinion of the Accountants such
Payments (in whole or in part) either do not constitute “parachute payments”



--------------------------------------------------------------------------------

or represent reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4) of the Code) in excess of the “base amount,” or
such “parachute payments” are otherwise not subject to such Excise Tax. For
purposes of determining the amount of the Gross-Up Payment, you shall be deemed
to pay Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made and to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in Federal income taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year (determined without regard to limitations on deductions based upon
the amount of your adjusted gross income), and to have otherwise allowable
deductions for Federal, state and local income tax purposes at least equal to
those disallowed because of the inclusion of the Gross-Up Payment in your
adjusted gross income. To the extent practicable, any Gross-Up Payment with
respect to any Payment shall be paid by the Corporation at the time you are
entitled to receive the Payment and in no event will any Gross-Up Payment be
paid later than five days after the receipt by you of the Accountant’s
determination. Any determination by the Accountants shall be binding upon the
Corporation and you. As a result of uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Accountants
hereunder, it is possible that the Gross-Up Payment made will have been an
amount less than the Corporation should have paid pursuant to this Section
4(ii)(f) (the “Underpayment”). In the event that the Corporation exhausts its
remedies pursuant to Section 4(ii)(f)(3) and you are required to make a payment
of any Excise Tax, the Underpayment shall be promptly paid by the Corporation to
or for your benefit; and

 

(C) you shall notify the Corporation in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable after you are informed in writing of such claim and shall apprise
the Corporation of the nature of such claim and the date on which such claim is
requested to be paid. You shall not pay such claim prior to the expiration of
the 30-day period following the date on which you give such notice to the
Corporation (or such shorter period ending on the date that any payment of
taxes, interest and/or penalties with respect to such claim is due). If the
Corporation notifies you in writing prior to the expiration of such period that
it desires to contest such claim, you shall:

 

(1) give the Corporation any information reasonably requested by the Corporation
relating to such claim;

 

(2) take such action in connection with contesting such claim as the Corporation
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Corporation;

 

(3) cooperate with the Corporation in good faith in order to effectively contest
such claim; and

 

(4) permit the Corporation to participate in any proceedings relating to such
claims;



--------------------------------------------------------------------------------

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify you for and hold you harmless
from, on an after-tax basis, any Excise Tax or income tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of all related costs and expenses. Without limiting the foregoing
provisions of this Section 4(ii)(f), the Corporation shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct you to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and you agree to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Corporation
shall determine; provided, however, that if the Corporation directs you to pay
such claim and sue for a refund, the Corporation shall advance the amount of
such payment to you, on an interest-free basis, and shall indemnify you for and
hold you harmless from, on an after-tax basis, any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance
(including as a result of any forgiveness by the Corporation of such advance);
provided, further, that any extension of the statute of limitations relating to
the payment of taxes for the taxable year of you with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Corporation’s control of the contest shall be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and you shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority;

 

(g) in any situation where under applicable law the Corporation has the power to
indemnify (or advance expenses to) you in respect of any judgments, fines,
settlements, loss, cost or expense (including attorneys’ fees) of any nature
related to or arising out of your activities as an agent, employee, officer or
director of the Corporation or in any other capacity on behalf of or at the
request of the Corporation, the Corporation shall promptly on written request,
indemnify (and advance expenses to) you to the fullest extent permitted by
applicable law, including but not limited to making such findings and
determinations and taking any and all such actions as the Corporation may, under
applicable law, be permitted to have the discretion to take so as to effectuate
such indemnification or advancement. Such agreement by the Corporation shall not
be deemed to impair any other obligation of the Corporation respecting your
indemnification otherwise arising out of this or any other agreement or promise
of the Corporation or under any statute; and

 

(h) the Corporation shall furnish you for six (6) years following the Date of
Termination (without reference to whether the term of this Agreement continues
in effect) with directors’ and officers’ liability insurance insuring you
against insurable events which occur or have occurred while you were a director
or officer of the Corporation, such insurance to have policy limits aggregating
not less than the amount in effect immediately prior to the Change in Control,
and otherwise to be in substantially the same form and to contain substantially
the same terms, conditions and exceptions as the liability issuance policies
provided for officers and directors of the Corporation in force from time to
time, provided, however, that such terms, conditions and exceptions shall not
be, in the aggregate, materially less favorable to you than those in effect on
the date hereof; provided, further, that if the aggregate annual



--------------------------------------------------------------------------------

premiums for such insurance at any time during such period exceed one hundred
and fifty percent (150%) of the per annum rate of premium currently paid by the
Corporation for such insurance, then the Corporation shall provide the maximum
coverage that will then be available at an annual premium equal to one hundred
and fifty percent (150%) of such rate.

 

(i) notwithstanding anything to the contrary contained in any equity plan or
award agreement, or any other agreement to which the Corporation is a party, all
outstanding stock options, restricted stock and other equity awards granted to
you (whether before of after the date of this Agreement) under any of the
Corporation’s stock option plans, incentive plans or similar plans (or awards
substituted therefor) or otherwise held by you immediately prior to a Payment
Termination shall immediately become one hundred percent (100%) vested and
exercisable in full, and remain exercisable for a period of two (2) years
following a Payment Termination and/or restrictions with respect to restricted
stock shall immediately lapse, as applicable.

 

(iii) The payments provided for in Sections 4(ii)(a), (b), and (e), as
applicable, shall be made not later than the fifth business day following the
Date of Termination; provided, however, that if the amounts of such payments
cannot be finally determined on or before such day, the Corporation shall pay to
you on such day an estimate, as determined in good faith by the Corporation, of
the minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined but in no event later than
the thirtieth day after the Date of Termination. In the event that the amount of
the estimated payments exceeds the amount subsequently determined to have been
due, such excess shall constitute a loan by the Corporation to you, payable on
the fifth day after demand by the Corporation (together with interest at the
rate provided in Section 1274(b)(2)(B) of the Code).

 

(iv) You shall not be required to mitigate the amount of any payment provided
for in this Section 4 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Section 4 be reduced by
any compensation earned by you as the result of employment by another employer
or self-employment, by retirement benefits, by offset against any amounts (other
than loans or advances to you by the Corporation).

 

5. Reserved.

 

6. Successors; Binding Agreement.

 

(i) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business, equity and/or assets of the Corporation to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Unless expressly provided otherwise, “Corporation” as used herein shall
mean the Corporation as defined in this Agreement and any successor to its
business, equity and/or assets as aforesaid.

 

(ii) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs,



--------------------------------------------------------------------------------

distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder had you continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to your devisee, legatee or other designee or, if there is no
such designee, to your estate.

 

7. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Corporation shall be directed to the attention of its
Secretary, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

 

8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California without regard to its conflicts of law principles. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Except as provided in
Section 4(ii)(f) hereunder, any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law.
The obligations of the Corporation under Section 4 shall survive the expiration
of the term of this Agreement. The section headings contained in this Agreement
are for convenience only, and shall not affect the interpretation of this
Agreement.

 

9. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

11. Arbitration. Any controversy or claim arising out of or relating to this
Agreement shall be settled by binding arbitration in San Diego County,
California, in accordance with the commercial arbitration rules of the American
Arbitration Association. The demand for arbitration must be made within one year
after the controversy or claim arises; failure to do so shall constitute an
absolute bar to the institution of any such proceeding and shall forever
constitute a waiver respecting any such controversy or claim. Any award pursuant
to such arbitration shall be included in a written decision which shall state
the legal and factual reasons upon which the award was based, including all the
elements involved in the calculation of any



--------------------------------------------------------------------------------

award of damages. Any such award shall be deemed final and binding and may be
entered in any state or federal court of competent jurisdiction. The
arbitrator(s) shall interpret the Agreement in accordance with the laws of
California. The arbitrator(s) shall be authorized to award reasonable attorneys’
fees and other arbitration–related costs to the prevailing party.

 

12. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein. Any of your rights
hereunder shall be in addition to any rights you may otherwise have under
benefit plans or agreements of the Corporation (other than severance plans or
agreements) to which you are a party or in which you are a participant,
including, but not limited to, any Corporation sponsored employee benefit plans
and stock options plans. The provisions of this Agreement shall not in any way
abrogate your rights under such other plans and agreements.

 

13. At-Will Employment. Nothing contained in this Agreement shall (i) confer
upon you any right to continue in the employ of the Corporation, (ii) constitute
any contract or agreement of employment, or (iii) interfere in any way with the
at-will nature of your employment with the Corporation, including without
limitation, the right of the Corporation to terminate you at the will of the
Corporation, with or without cause, and you and the Corporation expressly agree
that nothing contained in this agreement shall imply or constitute an express or
implied contract to the contrary. Not withstanding anything set forth in this
agreement, you shall not be entitled to any benefits hereunder whatsoever,
unless there has been a Change in Control.

 

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter, which shall
then constitute our agreement on this subject.

 

Sincerely, NOVATEL WIRELESS, INC.

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

 

Agreed and Accepted, this              day of August, 2004.

 

--------------------------------------------------------------------------------